Citation Nr: 0206578	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder from August 
4, 1995 to August 18, 1998.

2.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder from 
August 19, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a disability rating of 30 percent, effective 
August 4, 1995, followed by an increase to 50 percent, 
effective August 19, 1998.  The veteran filed a timely appeal 
to the disability ratings assigned by the RO.

The Board observes that the veteran testified at a hearing 
held before an RO hearing officer in August 1999, and that a 
transcript of this hearing has been associated with the 
veteran's claims file.

The veteran also requested a personal hearing before a Member 
of the Board sitting at the Detroit, Michigan RO, and such a 
hearing was scheduled according to a February 2001 
notification letter.  A hearing date was set for March 21, 
2001, and the veteran was so notified.  According to a 
notation on the hearing notification letter, the veteran did 
not appear for the scheduled hearing.  

On March 21, 2001, the date of the veteran's scheduled 
hearing, the veteran's service representative submitted a VA 
Form 21-4138, Statement in Support of Claim, in which he 
informed VA that the veteran did not wish to have his Board 
hearing rescheduled.  Attached to this statement was a letter 
dated in December 2000 from the veteran's private treating 
psychologist to the veteran's service representative noting 
his support for the unspecified request that "this BVA 
hearing be held via the videotape conferencing process."  
This psychologist noted that the veteran was unable to travel 
long distances to large cities without experiencing severe 
physiological and psychological distress as well as rapid 
recurrent panic attacks.

It appears that during this same period, the veteran 
completed his own Statement in Support of Claim, received by 
the Board on March 5, 2001, in which the veteran requested 
that his "BVA hearing be held via videoconference from 
Washington, DC to Iron Mountain VAMC."  The veteran enclosed 
a copy of the same December 2000 letter from his treating 
psychologist in support of this request.

In May 2001, the Board Member who had been scheduled to 
preside over the veteran's Board hearing issued a ruling on 
what was construed to be a motion by the veteran to 
reschedule his hearing before the Board.  The Board Member 
indicated that hearings on appeal before a Member of the 
Board could only be conducted at the VA regional offices or 
at the Board in Washington, DC, and that there were no 
teleconference equipment or facilities at the Iron Mountain 
VAMC.  The Board then denied the veteran's motion.

In light of the history recounted above and the Board's 
ruling, the Board determines that appellate review of the 
case is now proper, and may proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2001).

The Board notes that in its April 2002 brief in support of 
the veteran's claim, the veteran's service representative 
raised the issue of entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action, including due 
consideration of the guidance provided by VAOPGCPREC 6-99, if 
appropriate.




FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  From August 4, 1995 to August 18, 1998, the veteran's 
PTSD was manifested by symptoms such as a depressed mood, 
anxiety, suspiciousness (difficulty trusting others), chronic 
sleep impairment, and mild memory loss, causing occasional 
decrease in work efficiency, intermittent periods of 
inability to perform occupational tasks when these symptoms 
were particularly active, and definite social and industrial 
impairment, but with adequate self-care and grooming, 
coherent, relevant, and goal-oriented thinking, normal 
speech, efficient long-term memory, and no symptoms of 
psychosis or a marked mood disorder.

3.  From August 19, 1998, the veteran has been essentially 
isolated in his home, and has been medically determined to be 
permanently unemployable due to his PTSD symptoms.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 30 percent from August 4, 1995 to 
August 18, 1998 for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a 100 percent disability 
evaluation from April 19, 1998 for the veteran's PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for an 
increased initial disability rating and an increased rating 
for his PTSD.  The Board concludes that discussions as 
contained in the initial rating decision dated in May 1999, 
in the statement of the case issued in May 1999, in the 
supplemental statement of the case issued in October 1999, 
during the veteran's hearing before an RO hearing officer in 
August 1999, and in various correspondence provided to the 
veteran, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his increased rating claims.  In 
addition, the Board observes that in a letter to the veteran 
dated in January 2001, the RO informed the veteran of the 
passage of the VCAA, and provided him with detailed 
information about the new rights provided under this law, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran that his case 
had been reviewed to determine if his appeal met the 
requirements of the VCAA, and that the RO had found that it 
did comply with these requirements.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, his service personnel records (201 File), post-
service VA PTSD therapy group notes and examination reports, 
including examinations by VA psychiatrists, private medical 
records, several medical statements offered by both a VA 
physician and a private physician, and personal statements 
made by the veteran in support of his claim.  The veteran 
testified at a hearing held before an RO hearing officer in 
August 1999, and a transcript of this testimony has been 
associated with the veteran's claims file.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim for increased 
ratings.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has claimed entitlement to an increased rating 
for his service-connected PTSD.  This is an original claim 
placed in appellate status by a notice of disagreement (NOD) 
taking exception to the initial rating award dated in May 
1999.  Under these circumstances, VA must attempt to obtain 
all such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history").  This obligation was satisfied by 
the various examinations and treatment reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).
I.  Initial disability rating in excess of 30 percent 
from August 4, 1995 to August 18, 1998

Evidence relevant to the level of severity of the veteran's 
PTSD from August 4, 1995 to August 18, 1998 includes a 
statement from the veteran written in July 1995, and received 
by VA in August 1995.  After describing his Vietnam 
experiences, the veteran indicated that he currently suffered 
from nightmares, nervousness, difficulty relating to others, 
and depression.  He also stated that he had had several jobs 
and had moved many times since service, but that he had not 
worked since 1988.  He reported that he last worked as a bus 
driver, which lasted for a period of 10 years.  However, he 
began to have back spasms and depression, and when he refused 
to go to work while still sick, he was fired.

Also relevant is the report of a VA mental disorders 
examination conducted in October 1995.  At that time, the 
veteran complained of nightmares every night, often of rats 
and of being returned to Vietnam.  He reported that he did 
not like being around other people, and described himself as 
irritable.  He stated that he had tried to hold down several 
jobs, but had not worked since 1988.  He also reported that 
he did not trust anybody.  He reported a long history of 
short-term employment since his discharge from the military 
in 1969.  Specifically, he recounted that after discharge, he 
returned to his pre-service job making tiles in Minnesota for 
several months, but was very "nerved out" and left for 
Oregon in 1970.  He was unable to find work there, and was 
drinking heavily at that time.  He returned to Minnesota, but 
could not recall what he did for the next several years as he 
was drinking very heavily.  From 1975 until 1978 he worked 
repairing jukeboxes, then  from 1978 until 1988 he worked as 
a school bus driver.  He indicated that he was suffering from 
back spasms and needed to take prescription medication for 
this problem.  He reported that he was ordered to go back to 
work while on his back medications, but refused to drive a 
bus while on medication and was fired.  He indicated that he 
then moved to Alaska to build a cabin with his wife, but was 
unable to find work and mostly just stayed in the cabin.  
After several months, he returned to Minnesota and build 
another cabin, where he sold firewood while his wife worked 
part-time.  Most recently, he sold his cabin in 1993 and 
bought a house in Michigan, where he cut and sold firewood 
and cut balsam boughs for sale as Christmas decorations.  He 
indicated that he did not make much money but was surviving.

The veteran's major complaint was of an inability to get 
along with other people.  He stated that people made him 
nervous, and that he only got along with his wife.  He 
reported that he disliked crowds, and lost his temper very 
easily.  He reported disturbed sleep and nightmares.  He 
stated that he was concerned about supporting himself when he 
got older, as he could not count on cutting logs all his 
life.  However, he would not consider going back to driving a 
school bus because it was too stressful.  He reported that he 
generally avoided all people except his wife.  He indicated 
that he had difficulty concentrating and was forgetful, and 
felt sad most days.

On mental status examination, the veteran was adequately 
groomed and cleaned.  His voice was monotone, depressed and 
weary.  He was coherent, relevant, rational and goal-oriented 
in his thinking, and his speech was normally paced and clear.  
He did not report any symptoms of psychosis or marked mood 
disorder.  His remote memory was efficient, except for the 
period of heavy drinking from 1969 to 1972 noted above, and 
he exhibited only mild difficulty in short-term memory and 
immediate recall.  Concentration and attentional processes 
were mildly disturbed.  His primary mood state was depressed 
and worried.  He was also noted to have little insight, but 
average to above average intelligence.  There were no signs 
of a thinking disorder.  Following this examination, the 
examiner rendered diagnoses of PTSD associated with mild 
depression, and alcohol abuse by history.

Also of record are VA PTSD group therapy notes dated from 
January 1996 to June 1996.  These records reflect that the 
veteran expressed his concerns regarding an inability to 
trust, difficulties with interpersonal interaction, anger 
problems, concentration difficulties, and sleep disturbance, 
including waking up several times per night with cold sweats.

In December 1996, VA received a statement from the counselor 
who led the veteran's PTSD therapy group.  This statement 
attested to the counselor's belief that the veteran was 
suffering from PTSD, but did not offer any comments regarding 
the level of severity of the veteran's disorder.

From August 4, 1995 to August 18, 1998, the veteran's PTSD 
was evaluated as 30 percent disabling.  Pursuant to the 
rating criteria for PTSD in effect at the beginning of this 
appeal period, codified at 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411, a 30 percent rating was warranted if PTSD caused 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent rating was warranted if the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Veterans Appeals (Court) has 
determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for a 30 percent evaluation under 
this code, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that from 
August 4, 1995 to August 18, 1998, the veteran's PTSD more 
closely approximated the definite level of severity 
contemplated by a 30 percent rating under the former 
provisions of DC 9411.  The veteran clearly suffered from 
some industrial impairment as a result of his PTSD, as 
indicated by his frequent PTSD-related complaints of 
difficulty getting along with and relating to others, a 
dislike of crowds, difficulty trusting others, and temper 
problems.  However, the evidence does not indicate that he 
was forced to leave any of his several post-service jobs as a 
result of his PTSD.  On the contrary, the veteran himself 
indicated on several occasions that he left his last job as a 
school bus driver in 1988 because of severe back problems, 
which required him to take strong prescription medication.  
He indicated that he was fired when he refused to drive a 
school bus while taking this medication.

In addition, the veteran complained of significant 
symptomatology at the time of examinations during the period 
in question, including sleep disturbance (nightmares, waking 
up with cold sweats, etc.), nervousness, depression, 
difficulty relating to others, anger problems, concentration 
difficulties, and irritability.  However, a mental status 
examination in October 1995 revealed adequate self-care and 
grooming, coherent, relevant, and goal-oriented thinking, 
normal speech, efficient long-term memory, and no symptoms of 
psychosis or a marked mood disorder.  In addition, his 
reported difficulties with short-term memory, concentration 
and attentional processes were all deemed by the examiner to 
be only "mild."

Therefore, the Board finds that the veteran's PTSD caused 
definite social and industrial impairment during the period 
in question, warranting a 30 percent rating under the former 
provisions of DC 9411.  However, the evidence does not 
indicate that the veteran's reliability, flexibility, and 
efficiency levels were so reduced as a result of his PTSD as 
to result in considerable industrial impairment or that his 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  While 
there was clearly some impairment in both areas, as indicated 
by the symptomatology found on examinations, the evidence 
does not show considerable social and industrial impairment, 
particularly in light of the lack of evidence indicating that 
the veteran's PTSD played a significant role in his leaving 
any of his jobs.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change and apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (2000).  In this case, 
the Board finds that neither the prior regulation nor the 
amended regulation is more favorable as it relates to the 
period of time from November 7, 1996 to August 18, 1998, and 
finds the amended regulation to be more favorable to the 
veteran for the period of time from August 19, 1998, as set 
forth below.  

Under the revised criteria for evaluating PTSD, as set forth 
in 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is 
warranted when a mental disorder creates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence detailed above reveals that during 
the period in question, the veteran complained of, and was 
found to suffer from, most of the criteria contemplated for a 
30 percent rating under these new criteria, including a 
depressed mood, anxiety, suspiciousness (difficulty trusting 
others), chronic sleep impairment, and mild memory loss.  In 
addition, his PTSD undoubtedly caused an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks when these symptoms were 
particularly active, although he was generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation all found to be normal on mental status 
examination in October 1995, and with subsequently dated 
outpatient treatment records in 1996 devoid of greater 
symptomatology than that shown on the VA examination.  The 
record does not contain a VA examination report or outpatient 
records dated during the period November 1996 to August 1998, 
however and as such, the Board is unable to determine that an 
evaluation greater than 30 percent is warranted for this 
period with application of either the old or the revised 
rating criteria.   

However, while the available evidence does show that the 
veteran was suffering from some of the criteria contemplated 
for a 50 percent rating, such as difficulty in establishing 
and maintaining effective work relationships and mild short-
term memory loss, the evidence does not indicate that the 
great majority of symptoms contemplated under this code were 
present, such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood.  On the contrary, the VA 
examiner specifically indicated that most of these symptoms 
were not present.  Therefore, the Board finds that under the 
revised criteria for rating PTSD, the veteran's disorder 
warranted no more than a 30 percent rating from August 4, 
1995 to August 18, 1998.

II.  Rating in excess of 50 percent from August 19, 1998

Evidence relevant to the current level of severity of the 
veteran's PTSD includes the report of a VA examination 
conducted in August 1998.  At that time, the examiner stated 
that the veteran's claims file had been reviewed in detail 
prior to the examination.  Upon questioning, the veteran 
reported that he had been married for 33 years, and had a 
good relationship with his wife.  He reported tendencies 
toward outbursts of anger and irritability, and admitted to 
having drank quite heavily upon his return from Vietnam.  
However, he indicated that he quit drinking completely for a 
20-year period, and currently only drank rarely.  He 
essentially reported the same work and housing history that 
he provided at the time of his previous VA examination, with 
the added fact that he was occasionally performing odd jobs 
and restoring automobiles at his home.  However, he indicated 
that he felt incapable of returning to a structured work site 
with supervision.  He indicated that the family's income was 
provided by his wife.

Subjectively, the veteran presented with numerous complaints, 
including sleep disturbance such as awakening with cold 
sweats and nightmares of Vietnam, difficulty with temper 
management, irritability, difficulty being around other 
people, problems establishing trust, and intrusive thoughts 
of Vietnam.  He indicated that he had lost interest in his 
former recreational activities, such as hunting, and that 
loud noises such as fireworks immediately triggered intrusive 
thoughts and flashbacks of Vietnam.  He also reported a 
history of job instability and a simple and isolative 
lifestyle.

On mental status examination, the veteran was cooperative, 
thoughtful and deliberate in his answers to questions.  He 
was neatly dressed and well-groomed.  The examiner noted a 
tendency of the veteran to under-report his current symptoms.  
The veteran was alert and oriented to all three spheres, and 
had adequate long and short-term memory.  Diagnostic testing 
identified significant symptoms including a tendency to react 
violently, chronic sleep disturbance, intrusive thoughts and 
feelings, problems with concentration, a preference for an 
isolative lifestyle, a vulnerability to an exaggerated 
startle response, discomfort in social settings and crowds, 
having used alcohol to self-medicate PTSD symptoms in the 
past, and problems expressing feelings or feeling understood 
by others.  The examiner stated that the veteran met the 
criteria for a diagnosis of PTSD, and rendered Axis I 
diagnoses of PTSD, chronic and alcohol abuse in sustained 
full remission.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned, which was said to reflect a serious 
impairment in social and occupational functioning due to 
PTSD.

In August 1999, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he indicated 
that he lived far away from town, and pretty much stayed at 
home all the time.  He stated that he did not like being 
around other people, and no longer participated in 
recreational activities, such as hunting or fishing.  He 
complained of experiencing nightmares and flashbacks on a 
frequent basis.  He indicated that the only people he 
associated with outside of his household were the other men 
in his PTSD therapy group, once every two weeks.  He 
indicated that he had not worked since 1988, and that he had 
problems dealing with co-workers.  He reported frequent 
conflicts with supervisors, which ended with him being fired 
from his jobs.  He also stated that his only activities in a 
typical day consisted of home and yard maintenance and 
watching television.  The veteran's wife also provided 
testimony, to the effect that the veteran suffered from 
nightmares and woke up in a cold sweat almost every night.

Also relevant is a statement dated in September 1999 from Dr. 
Terrance G. Hickman, Ed.D., the veteran's treating 
psychologist at Community Mental Health, a private health 
care facility, to the veteran's service representative.  In 
this statement, Dr. Hickman indicated his belief that the 
veteran's disability was permanent and total "as far as the 
work environment."  He also indicated that the veteran was 
suffering from anxiety disorder to include agoraphobia, which 
was definitely related to his PTSD.  

In December 2000, VA received a copy of a second letter sent 
from Dr. Hickman to the veteran's service representative.  In 
this letter, Dr. Hickman noted his support for efforts to 
have a BVA hearing held via videotape, as the veteran was 
unable to travel long distances to large cities without 
experiencing severe physiological and psychological distress 
as well as rapid recurrent panic attacks.  He then offered 
the following assessment of the veteran's functioning:

[The veteran] has a severe employment 
disability/handicap and will continue to 
be unemployable the remainder of his 
adult life.  His social functioning is 
equally and grossly impaired.  His 
service connected PTSD has caused severe 
and substantial periods of unemployment 
for him as well as an early adult history 
of unstable employment.  He is a veteran 
whose communication and socialization 
patterns as well as cognitive and 
behavioral skills have found him 
intermittently unable to function 
appropriately in home and community 
without fear of harm to self or others.

Effective August 19, 1998, the veteran's PTSD has been 
evaluated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.130, DC 9411.  The criteria for this code, as 
effective period to and from November 7, 1996 to the present, 
are described above.  Following a review of the evidence 
pertaining to the evaluation period in question, the Board is 
persuaded that the veteran is indeed totally impaired in his 
social and occupational functioning as a result of his PTSD.  
The veteran lives with his wife in an isolated area with no 
neighbors in close proximity, is unemployed, and has 
repeatedly indicated that he stays by himself in his home 
virtually all of the time due to an inability to tolerate 
being around other people.  He has stated that his only 
contact with people other than his wife is during his PTSD 
therapy group sessions, which take place only once every two 
weeks.  He indicated that his wife essentially provides all 
of the household income, and it appears his wife does all the 
shopping for food and clothes.  His only reported 
entertainment is watching television, and he no longer 
engages in recreational activities such as hunting and 
fishing.  He stated that he has no friends, and never 
socializes.  He has frequently mentioned being unable to 
tolerate being around others because of his outbursts of 
anger and his inability to trust, and indicated that he had 
frequent conflicts with both co-workers and supervisors when 
he was working.  

The severity of the impact of these symptoms on the veteran's 
functioning was described by Dr. Hickman, who opined that the 
veteran's PTSD had caused a severe employment 
disability/handicap, and that the veteran would continue to 
be unemployable for the remainder of his adult life.  He also 
stated that the veteran's PTSD had caused severe and 
substantial periods of unemployment in the past, and that his 
social functioning was grossly impaired.  Finally, he 
indicated that the veteran's PTSD had rendered him 
intermittently unable to function appropriately in his home 
and his community without a fear of harming himself or 
others.

In addition, the Board notes that following the VA 
examination in August 1998, the examiner rendered an Axis I 
diagnosis of PTSD, chronic and assigned a GAF score of 50.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score of 50 is assigned when overall functioning 
is characterized by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  This 
score thus supports a determination that the veteran suffers 
from total occupational and social impairment due to his 
PTSD.  Therefore, the Board finds that the veteran's PTSD 
more closely approximates the criteria set out for a 100 
percent evaluation under the current provisions of Diagnostic 
Code 9411.


ORDER

An initial disability evaluation in excess of 30 percent for 
the veteran's post-traumatic stress disorder from August 4, 
1995 to August 18, 1998 is denied.

An increased disability rating to 100 percent for the 
veteran's post-traumatic stress disorder from August 19, 1998 
is granted, subject to the controlling regulations governing 
the payment of monetary awards.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

